Citation Nr: 0530036	
Decision Date: 11/09/05    Archive Date: 11/30/05

DOCKET NO.  04-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether an April 1946 rating decision that severed a 
prior grant of service connection for a psychiatric disorder 
should be reversed or revised on the basis of clear and 
unmistakable error.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder, and if so, whether entitlement to 
service connection is now warranted.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel

INTRODUCTION

The veteran served on active duty from December 2, 1941, to 
April 18, 1942.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this case on the Board's docket was granted 
under the authority of 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2004).

As to the matter of the veteran's motion for clear and 
unmistakable error in an April 1946 rating decision, via a 
writing submitted to the RO in June 2004, the veteran elected 
not to proceed with a hearing in the matter, before either 
the RO or the Board.  Accordingly, the Board finds that the 
appellant appropriately withdrew his hearing request, such 
that it may now proceed with a decision in this appeal.  See 
38 C.F.R. §§ 20.702(e), 20.704 (2004). 


FINDINGS OF FACT

1.  The veteran did not appeal the April 1946 rating decision 
that severed a prior grant of service connection for a 
psychiatric disorder; he first filed a motion for clear and 
unmistakable error with respect to that decision in May 2002.

2.  The April 1946 rating decision that severed a prior grant 
of service connection for a psychiatric disorder did not 
contain any error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error; instead, this 
rating decision constituted a valid exercise in rating board 
judgment and interpretation of the evidence then of record. 

3.  An unappealed October 1999 rating decision declined to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.


4.  With respect to the May 2004 request to reopen the claim 
for service connection for a psychiatric disorder, VA 
notified the veteran of the evidence needed to substantiate 
his claim, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for an equitable disposition of 
the claim.

5.  Evidence associated with the claims file since the 
October 1999 rating decision is not cumulative or redundant 
of evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim, and presents a 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disorder.

6.  The competent medical evidence of record does not 
establish that any currently diagnosed psychiatric disorder 
is etiologically related to the veteran's active service.


CONCLUSIONS OF LAW

1.  The April 1946 rating decision that severed a prior grant 
of service connection for a psychiatric disorder does not 
contain clear and unmistakable error.  38 U.S.C.A. § 5109A 
(West 2002); 38 C.F.R. § 3.105 (2004). 

2.  The October 1999 rating decision that declined to reopen 
the claim for service connection for a psychiatric disorder 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1999) [38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); see also 
38 C.F.R. § 20.200 (2004)].

3.  Evidence associated with the claims file since the 
October 1999 rating decision is new and material, and the 
requirements to reopen the claim for service connection for a 
psychiatric disorder are now met.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).

4.  A psychiatric disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 
2002); 38 C.F.R. § 3.304(b) (2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background and Procedural History

The veteran served on active duty from December 2, 1941, to 
April 18, 1942.  All clinical findings on his induction 
examination were normal.  On December 11, 1941, however, he 
was admitted to the station hospital.  The examining 
physician's intake evaluation and progress notes for that 
date show that the veteran was admitted as a transfer from 
the service Reception Center, with a diagnosis of dementia 
praecox, paranoid type.  The examining physician recorded 
that when the veteran came to the ward, he begged the staff 
not to kill him.  He noted that the veteran was a farmer in 
civilian life, and that he had a history of the normal 
childhood diseases with no complications and without any 
serious illness.  The veteran did state that he had been 
quite nervous all of his life, and that his heart fluttered 
most of the time.  He relayed that about three days earlier, 
he began worrying about his people at home.  He felt that he 
had committed a murderous crime, but could not identify it.  
He felt that his mother, father, brothers and sisters were 
all dead, and that he had been the cause of their deaths.  He 
also believed that while he did not commit the crime himself, 
he was responsible for it.  The examining physician also 
recorded that the veteran was afraid that he was going to be 
killed, but he did not know why, or who was going to kill 
him.  The veteran further reported that on the prior 
Saturday, when he heard the whistle blown on the company 
street, he felt like it had hit him right in the chest, and 
he cried.  He noted that this was the first time that he had 
done anything like that.  He also advised that when formation 
was called on base, he felt like the other men were going to 
kill him.  He noted that he felt like God was working on him 
spiritually, but advised that God had not spoken to him 
directly.  

Also at his December 11, 1941, intake evaluation at the 
station hospital, the veteran stated that he had cracked his 
fist all of his life, and that each time he did it, he would 
name a certain girl.  He reported that he felt like this had 
been harmful to those girls.  He advised that he had had 
sexual intercourse, but did not derive much pleasure from it.  
He indicated that he would rather use his fist (apparently to 
strike something), and admitted to hitting livestock in the 
past.  The veteran further relayed that he heard the voices 
of men and women speaking to him, some of them recognizable, 
and some not.  He advised that the voices told him that they 
were disappointed in him and that they had misjudged him, but 
noted that they did not believe he was a bad criminal until 
he had his people all murdered.  He reported that some of the 
voices came from inside his head, while others came from the 
air.    

The veteran further advised the examining physician on 
December 11, 1941, that he did not sleep well, and that he 
just laid awake thinking and trying to figure out what sins 
he had committed.  He imagined seeing two of his brothers at 
the base with him, and noted that in his own mind, he could 
also see his mother, father, and sisters.  He relayed that he 
kept thinking about dead people, and that all of these things 
were worrisome.  

Progress notes dated throughout the veteran's stay at the 
station hospital reflect that the staff debated whether his 
appropriate working diagnosis was dementia praecox or mental 
deficiency with psychosis.  They decided on the latter 
diagnosis.  

In the April 18, 1942, final summary for his station hospital 
stay, the examining physician recorded that at admission, the 
veteran was completely disoriented, had lost contact with 
reality, and kept worrying about being punished for his 
actions.  He indicated that during his stay, however, the 
veteran showed a gradual improvement, and advised that by the 
time of this report, he was practically normal.  The 
examining physician noted that the veteran had some insight 
into his condition, but also advised that he occasionally 
seemed to worry about things that he had done in his past 
life.  He then recommended that the veteran be discharged 
into the custody of his parents.  

The veteran's final diagnosis, as recorded in his April 18, 
1942, service clinical record (brief), was "psychosis with 
mental deficiency (history of condition for several years), 
existed prior to induction (EPTI)."  It was also classified 
as not incurred in the line of duty.  The veteran's condition 
at discharge was described as "improved," but his initial 
transfer diagnosis (of dementia praecox, paranoid type) was 
listed as "not confirmed."  

The veteran's April 1942 Certificate of Disability for 
Discharge reflects that he was recommended for discharge from 
active duty on account of psychosis, with mental deficiency, 
EPTI.  A companion report from a Board of Medical Officers 
(Medical Board), consisting of a panel of three service 
physicians, stated that it found the veteran unfit for 
service because of psychosis, with mental deficiency (history 
of condition one week after induction).  The Medical Board 
opined that this condition was not aggravated by service.  
The Medical Board then stated that the condition 
incapacitated the veteran by reason of being a mental 
illness, characterized by mental departure from the normal, 
which was a potential cause for repeated periods of 
hospitalization, all of which rendered the veteran unfit to 
perform the duties of a soldier.  The Medical Board further 
advised that he had obtained the maximum benefit from 
hospitalization, and could not be released from military 
control without being a danger to himself or others.  The 
Medical Board then concluded that the veteran was not 
considered physically fit for any type of active duty.    

After the veteran's release from service, he initially filed 
his claim for service connection for psychosis with mental 
deficiency in February 1943, at the RO in Jackson, 
Mississippi.  In an April 1943 rating decision, the RO 
advised the veteran that, after review of his service medical 
records and other information of record, it had to deny the 
claim because his disability of nervousness existed prior to 
his enlistment and was not incurred in or aggravated by 
service.  The rating decision recorded that psychosis with 
mental deficiency (history of condition for several years) 
was not incurred in or aggravated by service, and that the 
claim was denied under Veterans Regulation 1(a), Part II, 
Paragraph I(a) and Public Law No. 77-361.

In November 1943, the veteran's representative requested that 
the claim be reevaluated under the newly enacted Public Law 
No. 78-144.  Also submitted were three affidavits (dated in 
October 1943 and November 1943) from individuals who knew the 
veteran prior to service, who each advised that he appeared 
to have no psychiatric problems at that time. 

Thereafter, at the RO's request, the veteran participated in 
a period of observational study at a VA hospital from late 
January 1944 to mid-February 1944, in order to determine the 
nature and degree of his disorder.  At admission, he relayed 
that after service, he had returned to some work, in the form 
of helping again with the family farm.  He further reported, 
however, that he had been unable to do any work since June 
1943.  A physical examination report noted that the veteran 
was admitted with main complaints of generalized nervousness 
and headaches.  This physician also reported that on one 
instance, the veteran was observed to be very hyperactive, 
disturbed, and talkative, during which he complained chiefly 
of his nervous illness and of dissatisfaction with his state 
of well being; the physician also stated that no other 
unusual episodes had been observed since the veteran's 
admission.  The physician concluded his report with a finding 
that the veteran had no demonstrable physical disabilities.  
The Board observes that the veteran additionally underwent an 
ear, nose, and throat evaluation during this study, and its 
results were also normal.

A psychiatric report dated at the end of the veteran's 
January to February 1944 VA hospital study noted that the 
veteran had stated that he had been very nervous and 
tremulous for the past three or four years.  This examiner 
recorded the veteran's history of treatment in service, as 
well as his post-service activities.  The veteran told the 
examiner that since returning home after his service 
discharge, he did light work on the family farm, but tired 
easily.  He noted that at times, he heard ringing in his ears 
and noises in his head, but indicated that he did not pay 
attention to those sounds anymore.  He advised that when he 
tried to work hard or fast, he had heart palpitations.  He 
also reported that he had gotten married, which had calmed 
his sexual proclivities.  On neurological evaluation, 
findings were generally normal, with the exception of fine 
tremors noted in the fingers of the outstretched hand and 
tongue, as well as a notation that in evaluation of strength, 
there was some weakness considered to be far out of 
proportion to the veteran's muscular development.  

After the completion of clinical evaluation in February 1944, 
the VA psychiatric examiner reported that mentally, the 
veteran was quiet and cooperative, but at times he presented 
a multiplicity of complaints far out of proportion to all 
positive physical and neurological findings.  He stated that 
most of these complaints were referable, and focused about 
the heart.  The veteran showed some gross evidence of easy 
fatigability, and tired at the slightest physical exertion.  
He also complained of dyspnea and shortness of breath on 
exertion.  Speech was spontaneous, relevant, and coherent, 
with no indication of delusions or hallucinations.  Thought 
content, however, was shallow and limited.  There was no 
gross evidence of slump in personality or personality 
projection.  General knowledge and calculation were poor, 
because of functional illiteracy.  Memory, orientation, 
insight, and judgment were fair.  The examiner recorded 
diagnoses of psychoneurosis, neurasthenia and mental 
deficiency with a mental age of eight years, six months.    

Thereafter, in May 1944, the RO issued a rating decision that 
granted service connection for psychoneurosis, neurasthenia.  
(Mental deficiency, however, was denied as a constitutional 
or developmental abnormality, as a type of disorder that was 
not eligible for service connection under the law.)  The RO 
advised the veteran that it had reconsidered his claim under 
the new Public Law No. 78-144, Regulation 1(a), Part I, 
Paragraph 1(b), and noted that this law had liberalized to 
some extent the prior laws relating to veteran's benefits.  
The RO advised that based upon the recent VA hospital study 
and other information of record, it had determined that his 
nervous condition was incurred in service.  

In July 1944, the veteran requested hospitalization for his 
disorder, and the RO scheduled him for VA examination in 
order to determine whether hospitalization was necessary.  At 
an October 1945 physical examination, the veteran stated that 
prior to service, he worked as a farmer and had no serious 
injuries or illnesses during that time.  He reported his 
treatment history in service, and stated that after service, 
he returned to work as a farmer.  He indicated that he had 
seen a private physician twice for his nerves and a weak 
heart.  He reported that his head now hurt all the time, and 
his heart bothered him some.  Clinical evaluation of the 
veteran's physical systems was basically normal.  Diagnoses 
at that time were psychoneurosis and anxiety, but mental 
deficiency not established. 

At his October 1945 VA psychiatric examination, the physician 
noted the history of hospitalization in service, and observed 
that the diagnoses rendered at discharge were largely based 
upon statements the veteran made to his treating medical 
personnel at that time.  The examiner noted that the veteran 
currently indicated that all the statements he made in 
service were untrue.  He reported that he was highly 
agitated, excited, and probably confused during his illness 
in service, and that he did not know why he made all of those 
statements, as he knew at that time that what he said in 
service was incorrect.  He then reported that he lived with 
his wife, noted that he got along with her and with his 
family.  He did complain of frequent headaches and occasional 
palpitations and pain in his chest.  The VA examiner further 
noted that the veteran's February 1944 VA X-ray reports did 
show that he had pleurisy.  On neurological evaluation, 
findings were normal except for a notation that the veteran 
was suffering from excessive perspiration of his palms.  

On further clinical evaluation, the October 1945 VA 
psychiatric examiner stated that the veteran was very excited 
when he discussed his illness, but otherwise was fully 
oriented and cooperative.  The examiner observed that the 
veteran was very upset about the things he said in service, 
which he considered to be the consequence of his delirious 
state.  The veteran further stated that his records were 
wrong, in as much as his statements had not been corrected 
since his illness in service.  The examiner noted that the 
veteran was very definite and positive about the fact that 
was never a "sex pervert" as previously reported, and he 
indicated that he was very embarrassed about the fact that he 
stated such things to the service physician.  The examiner 
noted that the veteran's general knowledge and capacity of 
calculation and concentration were good.  The examiner also 
stated that the veteran: had no delusions, hallucinations, 
dreams, or nightmares; did not suffer from nail-biting or 
enuresis; and did not show any neurotic features or obsessive 
tendencies.  In summary, the examiner stated that the veteran 
did not give the impression of being mentally deficient.  He 
continued that while neurological and mental examination was 
negative, the veteran was still highly excitable and 
agitated, although he seemed to have good judgment and 
insight.  The examiner opined that it seemed that the veteran 
suffered from a reactive depression with acute confusion 
during service, from which he apparently made a good 
recovery.  He then concluded that in view of the current 
findings, however, he continued a diagnosis of 
psychoneurosis, but discontinued the diagnosis of mental 
deficiency.  

In a January 1946 letter and rating decision, the RO advised 
the veteran that his claim for disability benefits had been 
reconsidered in light of the findings on his recent medical 
examination.  In the letter, the RO informed the veteran that 
following a complete review of that report and all other 
evidence of record, it had determined that his mental 
disorder was not incurred in or aggravated by active service.  
The RO also advised him that it therefore proposed to sever 
his grant of service connection in 60 days, and that before 
then, the veteran had an opportunity to provide additional 
evidence to the RO as to why service connection should not be 
severed.  This letter also advised the veteran of his 
appellate rights in the matter.  

In the January 1946 rating decision, a panel of three rating 
specialists advised the veteran that severance of service 
connection was proposed under R&P R-1009(A) and (D).  The 
decision noted that the May 1944 rating decision that granted 
service connection for psychoneurosis, neurasthenia, involved 
clear and unmistakable error (CUE), because a review of the 
complete file showed that the veteran had been in service 
only nine days when he was admitted to the station hospital 
with a condition diagnosed as psychosis with mental 
deficiency (history of condition for several years).  The RO 
observed that the history of this condition, as recorded in 
the service clinical records, compelled the conclusion that 
it existed prior to service.  The RO added that there was 
nothing in the record to warrant a finding of aggravation, in 
view of the short period of service prior to hospital 
admission.  
The veteran did not reply to this proposed severance action.

In an April 1946 letter and rating decision, the RO advised 
the veteran that because he did not submit any evidence to 
show cause why service connection should not be severed, it 
had proceeded with the severance, effective April 30, 1946.  
The RO advised that severance of service connection for 
psychoneurosis, anxiety, was effectuated under R&P-R 1009(D) 
and Veterans Regulation No. I(a), Parts I and II, Paragraph 
I, as a disability not incurred in or aggravated by service. 

In May 1999, the veteran submitted a statement to the RO in 
St. Louis, Missouri, requesting an increase in the evaluation 
of his service-connected nervous condition, then rated as 30 
percent disabling.  He indicated that his condition had 
worsened, requiring his hospitalization on that date at a VA 
facility.  He further advised that while he was 30 percent 
service-connected, he did not receive any compensation 
because of his failure to consent to hospitalization in the 
past.  He requested a review of his previous rating 
decisions, with a summary of his current evaluation.  In 
response, the RO sent a letter to the veteran in July 1999, 
notifying him that he was not currently service-connected for 
a nervous condition in light of the prior April 1946 
severance.  The RO advised, however, that it would instead 
consider his statement to be a request to reopen his claim 
for service connection.  In conjunction with this new claim, 
the RO then obtained the veteran's record of VA treatment, as 
dated from approximately July 1998 to August 1999.  

In January 1999, the veteran was hospitalized at a VA 
facility for treatment of problems including dementia, a 
history of alcohol abuse, and an elevated prostate specific 
antigen (PSA) level likely secondary to prostate cancer.  
Noted past medical history included a long history of 
alcoholism, a subdural hematoma sustained as the result of a 
fall while intoxicated in 1990, a right ankle injury also 
sustained as the result of intoxication, and a known elevated 
PSA level first documented in 1995.  Social history included 
alcohol abuse since 1983 and tobacco abuse of 50 pack years.  
As to family history, one of the veteran's sons was reported 
to have schizophrenia.  After some initial evaluation, the 
veteran refused further treatment, and the staff called his 
family.  His wife reported that he had been confused for at 
least a year.  Follow-up testing, including a computed 
tomography (CT) scan of the brain, was scheduled, and it was 
also decided that hormone therapy should begin with respect 
to a probable diagnosis of prostate cancer.       

The veteran's February 1999 VA CT scan report indicated no 
evidence of an acute or subacute intracerebral lesion.  It 
did show a calcified dura as a residual of prior trauma and a 
subdural hematoma, and also showed a well-circumscribed 
defect in the right parietal bone, believed to be 
representative of a burr-hole.

VA records dated from approximately July 1998 to February 
1999 mainly document the veteran's treatment for alcohol and 
prostate cancer-related problems.  

In May 1999, the veteran was hospitalized at a VA facility, 
after his son brought him in for intensive substance abuse 
treatment program screening and evaluation for possible 
detoxification.  He was given an Axis I diagnosis of alcohol 
dependence, with alcohol-induced persistent amnestic 
disorder.  Past recorded psychiatric history included an 
August 1995 VA hospital admission for alcohol intoxication 
and dependence, with an additional diagnosis of acute 
delirium.  There was no prior history of intensive substance 
abuse treatment.  He was noted to have two children out of 
nine with a diagnosis of schizophrenia.  He also had a 35-
year history of working in a flour mill.  While admitted for 
further evaluation and possible detoxification, during his 
stay, he refused to participate in an alcohol rehabilitation 
program.  He was observed to have problems with immediate and 
remote memory.  He also reported a difficulty in 
concentration and focus over the last several months, which 
he attributed to old age, despite a suggestion to him that it 
might be alcohol-induced persisting amnestic disorder.  He 
was also placed on Risperidone to relieve some agitation and 
irritability stemming from memory loss, but was then released 
to the care of his family.          

VA treatment reports dated from approximately April 1999 to 
June 1999 note a diagnosis of alcohol dependence and 
admission for alcohol detoxification, as well as later 
medical problems related to withdrawal from alcohol use.  The 
veteran's family also reported that he had made threatening 
statements and actions towards family members, typically 
while intoxicated.  A mid-May 1999 treatment note listed a 
diagnosis of dementia, Alzheimer's type.  Also, by early June 
1999, the veteran's treating physicians were attempting to 
determine whether the veteran's dementia was alcohol-related, 
or representative of primary dementia.  

On June 5, 1999, the veteran was admitted to another VA 
hospital (after a bed shortage at the prior hospital).  At 
that time, he was apparently alert and oriented, with a later 
deterioration during his stay, reportedly indicative of a 
likely alcohol withdrawal delirium superimposed upon an 
apparent underlying dementia.  After initial evaluation, his 
diagnoses were: suspected alcohol withdrawal delirium (i.e., 
delirium tremens); alcohol intoxication on admission; alcohol 
dependence; and suspected dementia, possibly alcohol-induced, 
rule out contributions of subdural hematoma or metastases 
from prostatic cancer.

During this stay, in early June 1999, the veteran's wife was 
contacted by VA staff in order to obtain background 
information to assist in his treatment.  She relayed that she 
had been married to the veteran for 54 years.  She advised 
that he had worked for a milling company for 30 years, until 
his retirement at age 62.  She noted that while he started 
drinking prior to his retirement, this drinking had increased 
significantly afterwards.  She reported that the veteran had 
drunk socially in the early years of their marriage, but 
stopped when he became active in the church, and did not 
start again until shortly before his retirement.  She 
indicated that he had also been involved in several charges 
of driving under the influence in the last 20 years, and that 
his driver's license was taken away five years ago, after he 
was in an automobile accident.  She indicated that this may 
have been when he sustained his subdural hematoma, but she 
was not positive of that fact.  She also reported that the 
veteran was diagnosed with prostatic cancer about a year ago, 
but did not want to undergo any treatment for it.  She added 
that there was an extensive history for alcoholism in his 
family.  She further advised, however, that she was unaware 
of any family history of mental illness or dementia.  

A mid-June 1999 history and physical examination report 
indicated that there was no apparent neurologic abnormality, 
but noted that the veteran may well have some alcoholic 
deterioration cerebellarly, as well as cerebellar ataxia 
secondary to long term alcohol intake.  Dementia of alcoholic 
and ischemic etiology was also indicated at the time.  
Initial impressions included a history of acute alcohol and 
chronic alcohol intoxication, probable alcoholic dementia 
versus Alzheimer's Disease, and probable cerebellar ataxia 
(alcoholic) with a history of many falls.

A mid-June 1999 VA treatment note recorded that the problem 
then appeared to involve a severe dementia, most likely due 
to alcoholism.  The treating physician noted that a recent 
(1999) CT scan without contrast ruled out intracranial 
bleeding, but could not definitively exclude possible 
prostatic metastases.

The June 24, 1999, VA hospital discharge summary noted an 
Axis I diagnosis of dementia, most likely due to chronic 
alcoholism, but with the possibility of the condition being 
related to cerebral metastases from presumptive prostatic 
carcinoma.  The report recorded additional Axis I diagnoses 
of alcohol withdrawal delirium, alcohol intoxication, and 
alcohol dependence.  Presumptive prostate cancer was an Axis 
III and IV diagnosis as well.  This report again noted that 
the June 1999 CT scan of the head (without contrast) revealed 
heavy basal ganglia calcifications bilaterally, as well as 
brain atrophy, but without evidence of bleeding.  At 
discharge, medications included Digoxin, Risperidone, and 
Lorazepam.  

Thereafter, the veteran was immediately transferred to 
another VA hospital, where he remained from June 24, 1999, to 
July 16, 1999.  Diagnoses there were Axis I dementia and 
alcohol dependence, as well as Axis III prostate cancer and 
subdural hematoma.  Loxitane was added to his medications in 
place of Ativan (for agitation, as needed).  The veteran's 
gait became unsteady during this stay, and he displayed 
increased agitation and assaultive behavior.  He did not know 
where he was, and constantly tried to leave the facility.  
The staff recommended nursing home placement, but he was 
released to his family at that time.  Then, in mid-September 
1999, one of the veteran's sons was awarded guardianship over 
his affairs.

After review of the aforementioned VA medical records and 
other information, the RO released a rating decision in 
October 1999 that declined to reopen the claim for service 
connection for a psychiatric disorder.  The RO advised that 
no information contained in these reports constituted new and 
material evidence that was legally sufficient to reopen the 
claim, and noted that this information did not show that the 
veteran currently had a psychiatric disorder that was related 
to active service.  The veteran did not appeal this decision.  

In May 2002, the veteran's attorney filed the pending motion 
for clear and unmistakable error in the April 1946 rating 
decision that severed service connection for a psychiatric 
disorder.  Also, in its May 2004 statement of the case for 
that issue, the RO inferred a new claim - as to whether new 
and material evidence has been submitted to reopen the claim 
for service connection for a psychiatric disorder.  

In October 2004, the veteran's son and wife submitted lay 
statements to the RO.  The veteran's wife indicated that she 
did not know him before service, but she also relayed that 
his now-deceased mother informed her of the personality 
changes that he demonstrated only a few months after his 
return from active duty.  She stated that his current 
diagnosis of psychoneurosis behavior was not apparent 
immediately at the time of their marriage, but did appear 
shortly thereafter in emotional disturbances such as 
depression, fugue, amnesia, and dream states.  She relayed 
that these problems continued throughout the course of their 
marriage.  The veteran's son basically requested a quick 
decision from VA to award benefits to his father.

Thereafter, the RO received additional VA medical records, 
including those pertaining to an August 1995 hospitalization, 
a May 1999 pre-VA hospital admission note, and recent reports 
dated from November 2003 to October 2004.  These records 
indicate that the veteran reported for VA treatment in early 
August 1995, one day after he was taken to the facility's 
emergency room for treatment of injuries sustained after a 
fall while intoxicated.  His son wanted him to be admitted, 
but the veteran only desired outpatient treatment.  The 
assessment at this visit was alcohol dependence, with no 
apparent depression or anxiety disorder.  The examining 
physician noted that the veteran could have a mild memory 
disorder, or that that problem could be residual to his 
drinking from the night before.  The decision was made to 
proceed with an outpatient detoxification using medication.

Thereafter, however, in mid-August 1995, the veteran required 
VA hospitalization.  He completed a 10-day stay, and his Axis 
I diagnoses at the time were acute alcohol intoxification, 
alcohol dependence, and acute delirium.  His main complaint 
was apparently related to a knee injury which he sustained as 
the result of his early August 1995 fall, but his family 
relayed that they wanted him to receive treatment for his 
drinking because he became violent with them when he was 
intoxicated.  It was noted that the medicine he was given to 
begin the outpatient detoxification caused him to be acutely 
disoriented.  Otherwise, his family denied any other mental 
status changes, and stated that his mood had been pretty 
good.  The veteran denied any suicidal or homicidal 
ideations, as well as the presence of auditory or visual 
hallucinations.  This hospitalization report also recorded 
that the veteran had had no prior inpatient psychiatric or 
substance abuse treatment unit admissions.  Past medical 
history included a right ankle injury two years before, as 
well as a subdural hematoma in 1990, both related to alcohol 
intoxication.  After this stay, the veteran was noted to be 
much improved by discharge.  He was advised to avoid drinking 
alcohol, and to follow through with outpatient mental health 
consultation.  He was also given some medications to continue 
upon his discharge.    

The pre-hospitalization May 1999 VA treatment note continued 
a diagnosis of alcohol dependence, and it was decided that 
the veteran would most benefit from inpatient and medically 
supervised detoxification.
 
The veteran's most recent VA treatment reports of record, 
dated from November 2003 to October 2004, show treatment for 
a variety of medical conditions, the most problematic of 
which relate to his prostate cancer.  He now remains at home, 
with hospice care, and he has a poor prognosis.  The most 
common psychiatric diagnosis recorded in these treatment 
records is dementia.  However, an October 2004 note from a VA 
staff psychologist reports a probable history of 
schizophrenia/psychosis, psychotic symptoms, dementia, and a 
past history of alcohol dependence.  This physician also has 
the veteran taking Risperidone.

Finally, in February 2005, the RO arranged for the veteran to 
undergo a new VA examination with claims file review, 
conducted by a psychologist.  This examiner noted the 
veteran's in-service treatment history and diagnoses.  He 
noted that the veteran's two sons attended the examination 
with him and provided much of the pertinent information for 
the evaluation, in light of his previously diagnosed alcohol-
induced dementia.  The veteran was observed to be lethargic 
and incoherent at times during the interview.  When questions 
were directed toward him, he periodically demonstrated 
tangential and illogical thought processes, and was difficult 
to understand.  He was a poor historian, and had difficulty 
recalling anything from the time of his service.  While he 
denied the presence of hallucinations or delusions, the 
examiner noted that psychotic symptoms, in the form of 
hallucinations, were reported by his treating doctor in the 
facility's mental health center.  The veteran's sons also 
advised that he had begun drinking heavily in his 60's, and 
that that had led to his current diagnosis of alcohol-induced 
dementia.  After clinical evaluation and further conversation 
with the veteran's sons, the examiner reported that he met 
the criteria for diagnoses of alcohol-induced dementia and a 
history of psychotic disorder not otherwise specified (NOS) 
(which he advised was to be considered the same condition as 
psychoneurosis).  

To address the RO's inquiry as to whether the appearance of 
the veteran's schizophrenic/psychoneurotic symptoms nine days 
after his entry into service constituted clear and 
unmistakable evidence that the condition existed before 
service, the February 2005 VA examiner stated that after 
review of the record, he found one service medical record 
(dated in December 1941) that recorded the veteran's comments 
that he had been nervous all of his life, and that his heart 
fluttered most of the time.  The examiner advised that, 
depending on the legal definition of clear and unmistakable 
evidence, he was unclear as to whether such a statement was 
sufficient to meet that standard.  He added that he felt 
there was no other evidence found in the records to show that 
the veteran's symptoms occurred prior to his entry into 
service.  In response to another RO question concerning 
aggravation in service, the examiner stated that there was no 
evidence to show that he displayed paranoid ideation, 
delusions, or hallucinations prior to service, and he noted 
that the one record recording nervousness before service did 
not demonstrate the pre-service existence of psychotic 
symptoms.  He observed that after being in service for 
approximately nine days, the veteran appeared to experience a 
psychotic break, in which he was delusional, paranoid, and 
experiencing hallucinations.  The examiner added that he was 
unable, however, to find unmistakable evidence to indicate 
that this condition was aggravated beyond its normal 
progression during service, because the veteran's age of 23 
years at the time was consistent with medical literature that 
addresses when psychotic breaks can occur in males.  He also 
noted that the veteran's family history was positive for 
schizophrenia.  

The February 2005 VA examiner then observed that the veteran 
denied the presence of hallucinations or delusions during his 
post-service VA examinations in 1944 and 1945.  He advised 
that other current medical reports of record indicate that 
the veteran currently experienced psychotic symptoms, but he 
noted that the veteran denied the presence of such symptoms 
to him.  He further observed that the veteran's treatment 
records also do not provide clear evidence of whether he 
experienced any psychotic episodes over the duration of his 
life which were in isolation of his alcohol-induced dementia.  
He noted that the veteran's symptoms appear to have worsened 
during service, as there was no evidence of documentation in 
the record that such symptoms were present prior to service.  
He added that prior to his entry into service, the veteran 
appeared to function well and without disability (as seen in 
affidavits from his family and via statements from his sons 
at this examination).  As to any medical considerations 
supporting an opinion that an increased manifestation of a 
pre-service psychoneurotic condition were proximately due to 
service, the examiner responded that the only identifiable 
stressor noted in the records prior to onset of this 
condition was apparently the sound of an alarm going off on 
base, which apparently upset the veteran.  As to whether any 
current psychotic symptomatology could be attributed to a 
diagnosis related to the one in service, the examiner stated 
that he was unable to determine whether the veteran's current 
diagnosis was related to the in-service diagnosis because of 
the presence of his alcohol-induced dementia.  He added that 
it was unclear whether the veteran currently experiences any 
symptoms of psychosis, because of the fact that he is a poor 
historian, and because of a lack of medical information in 
the record as to the his condition prior to the onset of his 
alcohol-induced dementia.  He observed that there was simply 
no documentation as to whether the veteran experienced 
symptoms of psychosis prior to and in isolation from his 
alcohol-induced dementia.  He added that the evidence was 
also inconclusive as to whether the veteran met the criteria 
for a diagnosis of mental deficiency/retardation, because of 
his dementia.      
 
Whether the April 1946 Rating Decision that Severed a Prior 
Grant of Service Connection for a Psychiatric Disorder Should 
be Reversed or Revised on the Basis of Clear and Unmistakable 
Error

VA's Duties to Notify and Assist

Effective November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
also issued regulations to implement the VCAA, now codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VA must also ask the claimant to provide any 
evidence or information in his or her possession that might 
support the claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) has mandated that VA ensure strict compliance 
with the provisions of the VCAA, where applicable.  
Quartuccio, supra.  

The Court has further held, however, that the VCAA is not 
applicable to allegations of clear and unmistakable error 
(CUE).  The Court has stated that claims of (or motions for) 
CUE are not conventional appeals.  Rather, such matters are 
requests for revisions of previous decisions.  Thus, a 
claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  Accordingly, the Court has indicated that while 
CUE, when demonstrated, may result in reversal or revision of 
a final decision on a claim for benefits, it is not by itself 
a claim for benefits.  See Livesay v. Principi, 15 Vet. App. 
165 (2001).  Therefore, the Board does not need to evaluate 
VCAA compliance as to this issue.

Applicable Law

Under 38 C.F.R. §§ 3.104(a) and 3.105(a) (2004), a rating 
action is final and binding in the absence of CUE.  Where CUE 
is found in a prior RO decision, however, the prior decision 
will be reversed or revised.  For the purposes of authorizing 
benefits, reversal or revision of the prior decision on the 
grounds of CUE has the same effect as if the correct decision 
had been made on the date of the prior decision.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a).

The essence of a claim of CUE is that it is a collateral 
attack on an otherwise final rating decision.  Smith v. 
Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there 
is a presumption of validity which attaches to a final 
decision, and when such a decision is collaterally attacked, 
the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based upon CUE has a much heavier 
burden than that placed upon a claimant who seeks to 
establish prospective entitlement to VA benefits.  See Akins 
v. Derwinski, 1 Vet. App. 228, 231 (1991).  

The Court has held that in order to establish CUE in a prior 
VA decision: (1) the correct facts, as they were known at the 
time, must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at that time must have 
been incorrectly applied; (2) the error must be undebatable 
and of a sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) the determination of CUE must be based on the record and 
law that existed at the time of the prior adjudication.  
Russell v. Principi, 3 Vet. App. 310 (1992).  CUE is a very 
specific and rare kind of error; it is the kind of error, of 
fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40 
(1993).

In a motion for CUE, the error at issue must be so 
undebatable that it can be said that reasonable minds could 
only conclude that the original decision was fatally flawed 
at the time it was made.  Errors that would not have changed 
the outcome are harmless, and by definition, do not give rise 
to the need for revising the previous decision.  Russell, 
supra.  An asserted failure to evaluate and interpret the 
evidence correctly, however, is not CUE.  Damrel v. Brown, 6 
Vet. App. 242, 245-46 (1994).  Again, a finding of CUE must 
be based upon the record and the law that existed at the time 
of the prior VA decision, Russell, supra, and subsequently 
developed evidence is not applicable.  Porter v. Brown, 5 
Vet. App. 233, 235-36 (1993).

Pursuant to VA regulations as applicable to the RO's April 
1946  severance action, once VA decided to grant to service 
connection for a particular disability, it could then sever 
the same only upon a showing that the rating decision that 
previously granted service connection was clearly and 
unmistakably erroneous, and then only after certain 
procedural safeguards were met.  As to these procedural 
requirements, it was necessary that the proposal to sever 
service connection be based upon a review of "all the 
accumulated evidence," and that the veteran be given 
immediate notification in writing of the contemplated action 
and the detailed reasons for it.  The veteran was then to be 
afforded a reasonable period, not to exceed 60 days from the 
date on which such notice was mailed, to present additional 
evidence pertinent to the question of the propriety of the 
severance.  See VAR 1009(A), (D) (effective November 26, 
1945); see also 38 C.F.R. §§ 3.105(a), (d) (2004).

As to the veteran's challenge of the RO's April 1946 
severance of its prior May 1944 grant of service connection, 
the Board recognizes that the regulatory provisions extant at 
that time with regard to the establishment of service 
connection for a particular disorder were essentially the 
same as they are today.  See generally VA Inst. 1 to Sec. 
9(a) and (b) of Pub. Law. No. 78-144 (effective July 13, 
1943).  Essentially then, in order to establish service 
connection for a claim, applicable law has always required 
that there be evidence to establish that a claimed disorder 
either began in or was aggravated by active service.  
Moreover, claimants are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to disorders noted at entrance into service, unless 
clear and unmistakable evidence demonstrates that the injury 
or disease in question existed before service and was not 
aggravated in service.  See also 38 U.S.C.A. §§ 1110, 1111  
(West 2002); 70 Fed. Reg. 23,027-23,029, effective May 4, 
2005, [now codified as amended at 38 C.F.R. § 3.304(b) 
(2005)]; 38 C.F.R. §§ 3.303(a), (c) (2004).  

Additionally, it has also long been acknowledged in VA 
regulations that there are medical principles so universally 
recognized as to constitute fact and, when in accordance with 
these principles the existence of a disability prior to 
service is established, no additional or confirmatory 
evidence is necessary.  Consequently, with notation or 
discovery during service of such residual conditions with no 
evidence of the pertinent antecedent active disease or injury 
during service, the conclusion must be that they preexisted 
service.  Nevertheless, if evidence is of record that is 
sufficient to demonstrate that a claimant's disorder 
preexisted service and underwent an increase in severity 
during service, it is presumed that the disorder was 
aggravated by service, unless clear and unmistakable evidence 
is presented that rebuts the presumption.  See VA Inst. No. 1 
to Sec. 9 (a) and (b) of Pub. Law No. 78-144, Par. 2(d) 
(effective July 13, 1943); see also 38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. §§ 3.303(c), 3.306 (2004).

Analysis of the Motion for CUE

As to the veteran's request to reverse or revise the RO's 
April 1946 rating decision on the basis of CUE, the veteran, 
through his attorney, mainly avers that in reaching its 
decision to sever service connection, the RO did not follow 
applicable law.

The Board first observes that the pending CUE motion is not a 
request for review of a timely appealed severance action.  As 
indicated, the RO decision now at issue was released in 1946.  
Because that severance decision is now final, in order to 
prevail in this case, the veteran must show that the RO's 
April 1946 finding of CUE in its prior May 1944 rating 
decision that awarded service connection was, in itself, the 
product of CUE.  See 38 C.F.R. § 3.105(d).  In other words, 
even though the RO obviously had a very high burden to meet 
in its April 1946 decision to sever service connection, the 
veteran now bears the same (or theoretically an even higher) 
burden of establishing CUE in that rating decision.  See, 
e.g., Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

Among other things, the veteran's attorney has raised the 
following specific arguments as to CUE in the April 1946 
severance action: 

(1)  The RO's January 1946 rating action, in which it 
proposed severance in the form of a memorandum, 
constituted a legally impermissible new medical opinion 
on the matter; 

(2)  The April 1946 final severance action failed to 
specifically identify any CUE in the RO's prior grant of 
service connection in its May 1944 rating decision, or 
to provide an explanation for its actions at that time; 
and 

(3)  The April 1946 final severance action failed to 
properly apply the law with regard to the presumptions 
of soundness and aggravation then in effect. 

Initially, as to the general propriety of the April 1946 
severance action, the Board notes that the veteran does not 
contend that the RO failed to satisfy the procedural 
safeguards that were in place at the time that it proposed 
and then severed service connection in his case (in January 
1946 and April 1946, respectively).  The Board has, 
nevertheless, carefully reviewed the procedures followed by 
the RO in 1946, and finds that all of the evidence then of 
record was considered at that time.  In addition, the 
evidence of record demonstrates that the RO notified the 
veteran of its proposed action in writing and gave him 60 
days to respond with evidence to contest the severance, and 
that the RO only took final action after the expiration of 
the 60-day period.  Thus, the Board finds that the RO 
complied with the procedural safeguards applicable at the 
time (as set out at VAR 1009(D)).  

Focusing on the evidence available at the time of the April 
1946 severance action and the applicable legal authority 
then, it is well apparent that the RO's action was within the 
bounds of sound judgmental discretion, regardless of whether 
some adjudicators may have reached a different result.  All 
clinical data was before the RO when it considered the case, 
and a longitudinal review of the record shows that the 
correct facts as they were known at the time of the 
unappealed April 1946 severance action were appropriately 
before the adjudicators.  Moreover, the Board finds that the 
April 1946 severance action does not contain any error of 
fact or law that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  As such, the motion for CUE 
will be denied at this time.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§ 3.105. 

As to the first argument from the veteran's attorney - that 
the January 1946 rating action, in which the RO proposed 
severance in memorandum form, constituted a legally 
impermissible new medical opinion on the matter - the Board 
does not agree with this assertion.  It is quite apparent 
that the panel of three rating specialists, in this 
memorandum/proposed severance action, were merely summarizing 
the opinions already of record as provided by the veteran's 
in-service treating physician, as well as the panel of three 
service physicians who boarded him out of service in April 
1942, as bolstered by the findings from the 1944 and 1945 VA 
examinations.  As such, the Board finds that this memorandum 
may not be legally interpreted to be a "new" medical 
opinion, and may not constitute CUE with respect to the April 
1946 severance action.

As the second argument from the veteran's attorney - that the 
April 1946 final severance action did not specifically 
identify any CUE in the RO's prior May 1944 grant of service 
connection, or give an explanation of the reason for its 
actions at that time, the Board is aware that this final 
rating action, on its face, simply implemented the previously 
proposed severance.  The format of this rating action, 
however, also does not constitute CUE.  The evidence of 
record readily indicates that the RO provided the veteran 
with a complete explanation of the reasons for its proposed 
severance in its January 1946 correspondence.  By 
implementing the severance as it did in April 1946 - without 
any further explanation - the RO was simply indicating that 
its reasoning for the same had not changed since its prior 
proposal to sever.  Moreover, the veteran does not contest 
that he received notice of the proposed severance in January 
1946, and more importantly, in the absence of any response 
from him to this proposal - to include additional evidence to 
rebut the propriety of the proposed severance - there was 
nothing more of record for the RO to review, consider, or 
discuss at the time of its final severance action in April 
1946.

As to the third argument from the veteran's attorney - that 
the April 1946 final severance action failed to properly 
apply the law with regard to the presumptions of soundness 
and aggravation as then in effect, the Board finds that the 
evidence of record demonstrates that this was not the case.  
The veteran's attorney also specifically notes that because 
38 C.F.R. § 3.304(b) - which required for many years that 
there only be clear and unmistakable evidence that a disorder 
existed prior to service in order to rebut the presumption of 
soundness - was not promulgated by VA until 1949, it was 
error for the RO to use such a standard in its severance 
action.  The Board observes, however, that the RO did not, in 
its April 1946 severance action or earlier, apply the 
requirements of 38 C.F.R. § 3.304(b) as in its form from 1949 
until the release of VAOPGCPREC 3-03 (which invalidated this 
regulation as incompatible with its governing statute).  
Instead, review of the applicable record establishes that the 
RO properly determined that the presumption of soundness did 
not apply in this case, because it held that there was 
sufficient evidence to demonstrate that the veteran's 
psychiatric disorder existed prior to service and was also 
not aggravated during service.  

The veteran's attorney avers that the notations of a 
preexisting psychiatric disorder,  as contained in the 
service medical records and based only upon the veteran's  
statements to medical personnel with no actual record of any 
pre-service treatment, could not constitute clear and 
unmistakable evidence sufficient to rebut the presumption of 
soundness.   The Board finds, however, that the RO's April 
1946 determination that severance of service connection was 
proper because of a history of preexisting nervousness as 
noted by personnel in the service medical records and 
admitted to by the veteran in service and shortly afterwards, 
combined with post-service medical and other evidence that 
his symptoms likely returned to their pre-service level, was 
clear and unmistakable evidence sufficient to rebut this 
presumption, was not in itself CUE, and was not based on 
incorrect facts or misapplication of the law.  Moreover, 
notations by treating physicians in the service medical 
records that the veteran had some preexisting problem, 
combined with the uniform findings of his in-service treating 
physician and three more physicians on his Medical Board, 
that a psychiatric disorder preexisted service and was not 
aggravated during service, also combined with later 
information that the veteran was able to return to his pre-
service employment at some level shortly after service, 
effectively rebuts the presumption of soundness.  
Additionally, the veteran's in-service statements to treating 
medical personnel formed a factual predicate for the findings 
of the Medical Board, and his repeat admission of pre-service 
nervousness at the time of a 1944 post-service VA examination 
lends further credence to the RO's finding that severance of 
service connection was warranted in April 1946.  The Board 
also acknowledges the veteran's contention, as first raised 
after service discharge, that he did not have a psychiatric 
problem prior to service, but notes that it is more likely 
that the contemporaneous information recorded during service 
on this point is more accurate than the veteran's later 
statements of record.  

Moreover, the Board observes that although the Court's 
jurisprudence addressing the presumption of soundness did not 
exist in 1946, the Court would later hold that the unanimous 
findings of an in-service Board of Medical Officers, based 
upon a veteran's own history filtered through its medical 
expertise, provided the required factual predicate necessary 
to clearly and unmistakably rebut the presumption of 
soundness.  See Gahman v. West, 12 Vet. App. 406, 411 (1999).

The Board also does not agree that with the argument from the 
veteran's attorney that because no psychiatric problem was 
noted on the service entry examination, he was entitled to a 
finding that any in-service notation of a preexisting 
condition was equivalent to the presumed aggravation of that 
problem during service, thus requiring clear and unmistakable 
evidence to rebut that presumption.  This is, simply, not the 
law, and it was not the law in 1946.  In addition, the Board 
notes that the RO in April 1946 apparently determined that 
the problems experienced by the veteran in service amounted 
to only an acute flare-up reflective of a situational 
reaction that returned to normal following separation (as 
indicated in the findings of the October 1945 VA examiner).  
See also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
(temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened).

Accordingly, these final arguments from the veteran's 
attorney in relation to the RO's application of the 
presumptions of soundness and aggravation, comports more 
closely with a disagreement as to how the RO weighed or 
evaluated the evidence that was of record in April 1946, and 
more specifically, with the way that the statutory and/or 
regulatory provisions extant at the time were applied by the 
adjudicators.  The Board notes that an allegation that an RO 
inappropriately weighed the evidence does not meet the 
definition of a viable CUE claim.  Specifically, in Damrel v. 
Brown, 6 Vet. App. 242 (1994), the Court held that an 
argument that the RO misevaluated and misinterpreted the 
evidence available to it at the time of a prior final 
determination (i.e., a reweighing of the evidence) is not the 
type of administrative error that is reversible under 
38 C.F.R. § 3.105(a).  And, as the Court has also held, 
"simply to claim CUE on the basis that previous 
adjudications had improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE."  
Fugo v. Brown, 6 Vet. App. 40 (1993); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997).  

In view of the foregoing, the Board finds that the veteran 
has not raised an allegation of CUE that would allow him to 
be successful in this motion.  While the Board does not doubt 
the sincerity of the veteran's convictions, his arguments 
amount to no more than a request to reevaluate and reweigh 
the evidence of record at the time of the April 1946 
severance.  The veteran has not presented evidence of an 
actual error of either fact or law which, when called to the 
attention of later reviewers compels the conclusion to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus, the Board 
finds that there was no CUE with respect to the RO's 
application of statutory or regulatory provisions in relation 
to its decision to sever service connection for a psychiatric 
disorder in April 1946.  Accordingly, on the basis of all of 
the above and the applicable evidence of record, the Board 
finds that the veteran has not met the heavier burden 
applicable to a motion for CUE with respect to a prior final 
rating decision, and that the April 1946 rating decision did 
not therefore involve CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. 
§§ 3.105(a), (d).

Whether New and Material Evidence Has Been Received to Reopen 
the Claim for Service Connection for a Psychiatric Disorder, 
and if so, Whether Service Connection is Now Warranted

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
VCAA for this issue.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  First, VA has a duty under the VCAA to 
notify a claimant and any designated representative of the 
information and evidence needed to substantiate a claim.  In 
this regard, June 2004 and January 2005 letters from the RO 
to the veteran specifically notified him of the substance of 
the VCAA, including the type of evidence necessary to reopen 
a previously denied claim and to establish entitlement to 
service connection for that claim, and of the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2004), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claim.  

The Board acknowledges that the second of the aforementioned 
VCAA letters (the one issued in January 2005) was provided to 
the veteran after the initial unfavorable decision in this 
case, rather than prior to the initial decision as required.  
However, in a case involving the timing of the VCAA notice, 
the Court has held that in such situations, the veteran has a 
right to a VCAA content-complying notice and proper 
subsequent VA process.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Thus, after the January 2005 letter was provided 
to the veteran, he was then afforded an opportunity to 
respond, and after the accumulation of additional evidence, 
the RO subsequently reviewed the veteran's claim and issued a 
statement of the case to him in April 2005.  Under these 
circumstances, the Board therefore finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all pertinent 
treatment records identified and/or provided by the veteran, 
as well as statements and argument provided by the veteran 
and his attorney.  In addition, the veteran was afforded VA 
examinations in order to address the medical question 
presented in this case.  The veteran and his attorney have 
not made the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained, and that the case is ready for 
appellate review.  

Whether New and Material Evidence Has Been Received to Reopen 
the Claim

VA has revised the definition of what now constitutes "new 
and material evidence" sufficient to reopen a previously and 
finally denied claim.  This change applies prospectively to 
all requests to reopen that are made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620-45,630 (Aug. 29, 2001) [now 
codified at 38 C.F.R. 
§ 3.156(a)].  Because the record indicates that the RO 
construed the record to include a request to reopen the claim 
for service connection for a psychiatric disorder after that 
date (in May 2004), this regulatory change is applicable 
here.

The Board is aware that the veteran's attorney refutes the 
idea that this appeal should be evaluated under new and 
material evidence standards (as opposed to development and 
consideration as a new claim for service connection).  He 
bases his argument upon the release of a precedent opinion 
from VA's Office of General Counsel (General Counsel) on July 
16, 2003, VAOPGCPREC 3-03.  This opinion held (in part) that 
38 C.F.R. § 3.304(b), as then in effect, was inconsistent 
with its governing statutory section found at 38 U.S.C.A. 
§ 1111, which addresses the applicability of the presumption 
of soundness with regard to the adjudication of a claim for 
service connection.  In VAOPGCPREC 3-03, the General Counsel 
concluded that 38 C.F.R. § 3.304(b) required invalidation 
because it did not address both elements necessary to rebut 
the presumption of soundness with regard to physical 
conditions not noted on a service entry examination, as 
described at 38 U.S.C.A. § 1111: that there be clear and 
unmistakable evidence demonstrating that an injury or disease 
(1) existed before a claimant's acceptance and enrollment 
into active service and (2) was not aggravated by such 
service thereafter.  (The then extant version of 38 C.F.R. 
§ 3.304(b) stated only that the presumption of soundness 
could be rebutted with clear and unmistakable evidence to 
show that such injury or disease existed prior to service.)

The veteran's attorney asserts that VAOPGCPREC 3-03 is the 
equivalent of a liberalizing law, and should therefore be 
treated as a new claim for service connection under this new 
law, instead of being subject to new and material evidence 
standards.  See 38 C.F.R. § 3.114(a) (2004).  The Board does 
not agree with this conclusion.  VAOPGCPREC 3-03 simply 
invalidated 38 C.F.R. § 3.304(b) as then in effect because it 
did not fully implement all requirements of its governing 
statutory provision at 38 U.S.C.A. § 1111, which has been the 
law with respect to the presumption of soundness since its 
own implementation, including in its prior form at 38 U.S.C. 
§ 311.  Moreover, the necessary requirements to rebut the 
presumption of soundness were not only already in place via 
the existence of this statutory provision (in its current 
form) at the time of the RO's recognition of the pending 
claim in May 2004, but were also the law (per the same 
provision) at the time of the RO's prior final October 1999 
rating decision, when it then declined to reopen the claim 
for a lack of new and material evidence.  As such, the Board 
finds that the issuance of VAOPGCPREC 3-03 does not represent 
a substantive change to the law pertaining to the presumption 
of soundness; it merely reinforced the necessary requirements 
for rebuttal of the presumption, as long defined by 
38 U.S.C.A. § 1111 and its predecessors.  Accordingly, the 
Board further holds that the pending claim is governed by 
VA's laws and regulations pertaining to the requirement of 
the receipt of new and material evidence to support its 
reopening (prior to any merits review of the matter).    

The Board recognizes that in the record below, the RO 
initially reviewed this claim under the requirements for new 
and material evidence in its December 2004 rating decision, 
but then, in light of the aforementioned argument presented 
by the veteran's attorney, reviewed the matter in accordance 
with the principles applicable to a new claim for service 
connection in its April 2005 statement of the case (SOC).  
Because the Board has determined that this claim should 
properly be handled as subject to the standards of new and 
material evidence, the Board further holds that it is proper 
to continue with a decision on the appeal at this time, 
without violation of 38 C.F.R. § 3.103(b)(1) (2004) 
(requiring that claimants and their representatives are 
entitled to notice of any decisions made by VA affecting the 
payment of benefits or the granting of relief) as argued by 
the veteran's attorney (as necessitating a need for a remand 
of the matter to the RO for a readjudication of the claim for 
service connection, to include the completion of all 
necessary development at that time, followed by the issuance 
of a new rating decision and SOC).  Moreover, the RO's review 
of the claim for service connection on the merits in its 
April 2005 SOC implicitly encompasses the RO's decision to 
first reopen the claim prior to such review.  In addition, 
the Board observes that, independent of the RO's review of 
this matter, it must make its own determination as to whether 
any newly received evidence warrants a reopening of this 
claim, as the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

As noted, this claim was last reviewed by the RO in an 
October 1999 rating decision.  At that time, the RO declined 
to reopen the claim, but the veteran did not appeal that 
decision.  Accordingly, the October 1999 rating decision 
subsequently became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999) 
[38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2004); see also 38 C.F.R. § 20.200 (2004)].

Again, in May 2004, the RO determined that the record itself 
raised a new request (on behalf of the veteran) to reopen his 
claim for service connection.  And, as previously noted, in a 
December 2004 rating decision, the RO declined to reopen the 
claim.  Then, in the April 2005 SOC, the RO reopened the 
claim, but denied it on the merits.  The veteran timely 
appealed this matter to the Board.

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  When determining whether the 
claim should be reopened, the credibility of the newly 
received evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).  In order for evidence to be sufficient 
to reopen a previously disallowed claim, it must be both new 
and material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  See Smith v. 
West, 12 Vet. App. 312, 314 (1999).

New evidence is now defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In support of the veteran's request to reopen his claim, 
several new documents, mainly VA medical records, have been 
associated with the claims folder since the last final rating 
decision in October 1999.  These documents were not available 
to or evaluated by agency decisionmakers in the past.  
Accordingly, these documents are new evidence.  As noted, 
however, this does not end the inquiry, as the Board must 
still determine whether any of this new evidence is also 
material.  

To that end, the Board has determined that, at the least, the 
February 2005 VA examination report is material to the 
veteran's claim.  Information contained in this report, for 
the first time, includes a medical opinion that opines that 
the veteran likely did not have a psychiatric disorder prior 
to his entry into service.  The Board therefore finds that 
this medical opinion constitutes material evidence relating 
to an unestablished fact necessary to substantiate the claim, 
namely, whether the veteran's developed a chronic psychiatric 
disorder during his period of active service.  Furthermore, 
this opinion is not cumulative or redundant of evidence 
previously of record, and certainly raises a reasonable 
possibility of substantiating the claim.  As discussed 
earlier, in the prior final substantive determination on this 
matter, the medical evidence of record indicate that the 
veteran's psychiatric disorder existed prior to service and 
was not aggravated in service.  The information contained in 
this February 2005 VA examination report, however, 
contradicts such a finding.  The Board therefore finds that 
new and material evidence has been received to support a 
reopening of the claim, and the Board will now proceed with a 
review of this matter on its merits.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

Service Connection for a Psychiatric Disorder

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a); see also 
38 U.S.C.A. § 1131 (West 2002); Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Again, a veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into active service except 
for conditions noted on the entrance examination.  See 
38 U.S.C.A. § 1111; see also 70 Fed. Reg. 23,027-23,029, 
effective May 4, 2005, [now codified as amended at 38 C.F.R. 
§ 3.304(b)].  This presumption of soundness may be rebutted 
by clear and unmistakable evidence showing that the disorder 
existed prior to entry into service and that the disorder was 
not aggravated by such service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Where a 
veteran experiences an increase in disability of a 
preexisting condition during service, a presumption of 
aggravation arises that is rebuttable by clear and 
unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b).  This includes medical facts and principles that 
may be considered to determine whether the increase is due to 
the natural progress of the condition.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  The specific 
finding requirement that an increase in disability is due to 
the natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increase in severity of a disease or 
injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

With respect to this claim, the Board notes that it has 
reviewed, considered, and weighed the probative value of all 
of the evidence of record, including but not limited to the 
contentions of the veteran and his attorney (and prior 
representatives), statements from family and friends, his 
service medical records, and VA treatment and examination 
reports dated from approximately January 1944 to February 
2005.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran and his attorney, however, will be addressed and/or 
summarized where appropriate.  

The Board also observes that on the VA Form 9 substantive 
appeal documentation received in June 2005, the veteran's 
attorney indicated that because the veteran is entitled to 
the presumption of soundness, VA should apply the presumption 
of service connection as delineated at 38 U.S.C.A. § 105(a) 
(West 2002) to now grant the claim.  See Shedden v. Principi, 
381 F.3d. 1163 (Fed. Cir. 2004).  The veteran's attorney 
avers that as the veteran was discharged from active service 
because of a disability incurred in the line of duty per 
38 U.S.C.A. § 105(a), Shedden applies in recognition of the 
existence of a statutory presumption of entitlement to 
service connection for such disability.  The Board further 
observes, however, that while the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Shedden 
did find that such a statutory presumption does exist per 
statute, it further noted that this presumption serves a 
limited role as to the actual availability of post-service VA 
disability benefits to a veteran.  In effect, while such a 
presumption may render a veteran eligible for such benefits, 
the Federal Circuit specifically pointed out in this decision 
that a veteran's entitlement to the same would require 
satisfactory evidence in support of all three legally 
necessary elements of a claim for service connection: the 
existence of a current disability; in-service incurrence or 
aggravation of a disease or injury; and a causal relationship 
between the current disability and the disease or injury 
incurred or aggravated in service.  See Shedden at 1166-1167; 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown 7 
Vet. App. 485, 505 (1995).  And, as determined herein, there 
is insufficient competent medical evidence of record to 
confirm the existence of a current psychiatric disorder that 
may be etiologically related to the veteran's documented 
problem in service.  Thus, the Board holds that the veteran 
is still not entitled to service connection at this time, 
even though he may have initially been eligible for the same 
via the presumption of service connection available at 
38 U.S.C.A. § 105(a).  Id.

In the factual background above, as well as in the discussion 
as to CUE in the April 1946 severance action, the Board has 
already reviewed and addressed the probative value of the 
medical and other evidence of record during the veteran's 
period of active service and shortly thereafter.  And, as 
already noted, the RO properly determined - at that time- 
that there was sufficient evidence of record to uphold a 
determination that the psychiatric problems experienced by 
the veteran in service likely preexisted his entry into such 
service, and also were not aggravated by service.  Moreover, 
it appeared that such symptomatology had improved to some 
degree by the time of his service discharge, and as seen in 
VA examinations conducted in 1944 and 1945.  

Again, the RO also determined that the evidence of record at 
the time of its October 1999 rating decision, mainly VA 
treatment records showing the onset of alcohol-related 
problems including dementia, did not warrant a reopening of 
this claim.

However, in conjunction with the pending May 2004 claim for 
service connection, there is evidence now of record that the 
Board deems sufficient to find that the presumption of 
soundness should now apply in evaluation of this matter.  As 
addressed earlier, the February 2005 VA examiner, after 
review of the entire record and clinical evaluation of the 
veteran (to the extent possible), opines that it is unlikely 
that the veteran's in-service psychiatric problem existed 
prior to his entry into service.  He states the same because 
he finds only one real service medical record entry (in 
December 1941) that reflects the veteran's comment as to pre-
service nervousness of many years' duration.  He notes that 
this one report does not in his opinion seem to be enough to 
rebut the presumption of soundness, but further notes that 
this particular symptom is not equivalent to the psychotic-
type symptoms demonstrated by the veteran during his period 
of active service, and as currently noted by a treating VA 
practitioner.  

The Board finds that the February 2005 VA examiner's opinion, 
at a minimum, places the evidence as to the pre-service 
existence of a psychiatric disorder in a state of relative 
equipoise, such that the Board must find that the veteran is 
now entitled to the presumption of soundness with respect to 
his claim.  38 U.S.C.A. §§ 1111, 5107(b); 38 C.F.R. § 3.102, 
3.304(b).  As such, the Board will evaluate the claim for 
service connection in conjunction with the standards 
applicable to most claims for direct service connection of a 
noted disorder or disease.  

To that end, the Board finds that, unfortunately, the claim 
for service connection of a psychiatric disorder still does 
not warrant service connection at this time.  The Board has 
carefully considered all of the pertinent evidence of record, 
but finds that there is no competent medical evidence of 
record that adequately relates a currently diagnosed 
psychiatric disorder to the veteran's in-service 
symptomatology.  While there is a current report of 
psychosis-based symptoms of record from a VA treating 
physician as of October 2004, this is only a report of 
symptoms, and not of a diagnosis.  In fact, the only current 
"diagnoses" of record that are pertinent to this claim are 
reported in the post-service VA treatment records and the 
February 2005 VA examination report as a "history of" such 
problems as psychoneurosis, psychosis, and schizophrenia.  
Those comments are not current diagnoses; they are a record 
of past likely diagnoses only.  In addition, the prevalent 
current diagnosis of record is dementia, which had been 
related by competent medical personnel to the veteran's well-
documented past history of extensive alcohol abuse only (and 
not to any event of active service).  Moreover, there are 
other comments with the VA treatment records for the mid- and 
late- 1990's to indicate that, beyond the dementia, the 
veteran was not currently experiencing another mental 
disorder at that time.  Thus, absent current and competent 
medical evidence of a current psychiatric diagnosis beyond 
dementia, with current and competent medical evidence 
purporting to relate such a disorder to the veteran's period 
of active service, the pending claim does not warrant service 
connection.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board notes that 
although a veteran, as a layperson, can provide statements as 
to his complaints and observable symptoms, he cannot offer a 
diagnosis or provide a medical opinion as to causation or the 
etiology of his claimed disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2004) (competent medical evidence means evidence that is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions); Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Thus, the Board may 
not consider any assertions from the veteran or his family 
that he currently has a psychiatric disorder that is related 
to his active service to be competent medical evidence in 
support of this claim.

In reviewing the foregoing, the Board has been aware of the 
benefit of the doubt rule.  The preponderance of the 
evidence, however, is against the veteran's claim for service 
connection.  As such, this case does not present such a state 
of balance between the positive evidence and the negative 
evidence - a state of relative equipoise - so as to allow for 
a more favorable determination.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

As the April 1946 rating decision that severed service 
connection for a psychiatric disorder does not contain clear 
and unmistakable error (CUE), the appeal concerning the 
motion for CUE is denied.

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a psychiatric disorder is granted to this extent only.

Service connection for a psychiatric disorder is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


